Case: 13-50735       Document: 00512861199         Page: 1     Date Filed: 12/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 13-50735
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          December 8, 2014
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

DEYONTA THOMPSON, also known as Wezz Fresh, also known as Doe Boy,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2420-3


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Deyonta Thompson challenges his guilty-plea conviction and 186-month
sentence for conspiracy to violate certain forced-labor and sex-trafficking laws,
in violation of 18 U.S.C. §§ 1589 & 1594, respectively.                     Regarding his
conviction, Thompson maintains:            the factual basis as to the forced-labor
charge was insufficient to support a conviction; and the court violated Federal
Rule of Criminal Procedure 11 by failing to correctly inform him of the


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
      Case: 13-50735   Document: 00512861199      Page: 2   Date Filed: 12/08/2014


                                  No. 13-50735

statutory maximum punishment for a violation of that offense. Regarding his
sentence, he presents several issues, despite the waiver in his written plea
agreement precluding such challenges.
       Thompson did not raise these issues in district court; accordingly, review
is for plain error, except as to the effect of the waiver. E.g., United States v.
Broussard, 669 F.3d 537, 546 (5th Cir. 2012).         Under plain-error review,
Thompson must show a forfeited plain (clear or obvious) error that affected his
substantial rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he
does so, we have the discretion to correct the error, but should do so only if it
seriously affects the fairness, integrity, or public reputation of the proceedings.
Id.
       Thompson’s challenge to the factual basis supporting the forced-labor
charge fails. Both the written factual basis and the factual basis presented at
the re-arraignment hearing set forth the elements of the charge.              E.g.,
Broussard, 669 F.3d at 546. Furthermore, Thompson admitted the facts stated
in the factual basis are true. There is no clear or obvious error.
       The same is true for the claim that the guilty plea is invalid because the
court did not properly inform him of the maximum possible sentence. Given
the specificity of the plea agreement and the superseding indictment, the
lengthy factual basis supporting his guilty plea, and Thompson’s “[s]olemn
declarations in open court” that he understood the charges against him and
the consequences of pleading guilty, United States v. McKnight, 570 F.3d 641,
649 (5th Cir. 2009) (citations omitted), Thompson cannot demonstrate a
reasonable probability that, but for any Rule 11 errors, he would not have
pleaded guilty. United States v. Dominguez, 542 U.S. 74, 83 (2004).
       For the challenges to the sentence, the Government urges they are
barred by the appellate waiver in the plea agreement. The waiver is valid



                                        2
    Case: 13-50735    Document: 00512861199     Page: 3   Date Filed: 12/08/2014


                                 No. 13-50735

because the record demonstrates Thompson understood the terms of the
agreement and did not ask clarifying questions or express any confusion
concerning the waiver provision. E.g., United States v. Higgins, 739 F.3d 733,
736-37 (5th Cir.), cert. denied, 134 S. Ct. 2319 (2014) (citations omitted).
Thompson is bound by his knowing-and-voluntary waiver of appeal unless the
Government breached the plea agreement. E.g., United States v. Gonzalez, 309
F.3d 882, 886 (5th Cir. 2002); see also United States v. Teal, 269 F. App’x 468,
468 (5th Cir. 2008). Thompson, however, does not contend the Government
breached the terms of the plea agreement and, thus, has abandoned any such
claim on appeal. E.g., United States v. Still, 102 F.3d 118, 122 n.7 (5th Cir.
1996). Accordingly, Thompson has waived review of his sentencing. E.g., id.
      AFFIRMED.




                                       3